DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa (US 2009/0190224) in view of Ito et al. (US 2015/0259217). 
Regarding claims 1 and 3-10:  Iwasa (US ‘224) discloses resin compositions including fine metal oxide particles [abstract], wherein Iwasa (US ‘224) discloses Example 1 [Ex. 1; 0073-0080] mixes 50.50 g of a dispersion of 20 nm indium tin oxide (ITO) particles (10.55 wt%) with 3.00 g 3-perflurobutyl-2-hydroxypropyl acrylate, 5.25 g 2,2,3,3,4,4,5,5-octafluorohexane 1,6-diarylate and 0.255 g Irgacure 184 photoinitiator.  The solvent was removed {corresponding to ~36 wt% ITO} and the resulting optical material was UV cured to afford an optical element [Ex. 1; 0073-0080] having an Abbe number of 20.97 [Table 1, Ex. 1].
Iwasa (US ‘224) does not disclose 38 wt% ITO.  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  Therefore, at the time of invention a person of ordinary skill in the art would have found it obvious to have employed 38 wt% ITO, as 38 wt% ITO is close enough to 36 wt% ITO.
Iwasa (US ‘224) does not disclose ITO particles having a hydrocarbon ligand.  However, Ito et al. (US ‘217) discloses ITO (10.5% Sn) nanoparticles containing an oleic acid (C18) ligand [abstract; 0136-0137].  Iwasa (US ‘224) and Ito et al. (US ‘217) are analogous art because they are concerned with a similar technical difficulty, namely ITO nanoparticles.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined ITO (10.5% Sn) nanoparticles containing an oleic acid ligand, as taught by Ito et al. (US ‘217) in the invention of Iwasa (US ‘224), and would have been motivated to do so since Ito et al. (US ‘217) suggests that ligand-stabilization (ex. oleic acid) afford excellent control of the size, size dispersity and doping level of the nanoparticle [0061].
Regarding claim 11:  Iwasa (US ‘224) discloses optical materials [Ex. 1; 0073-0075; 0108].
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].

Response to Arguments
Applicant's arguments filed 4/28/22 have been fully considered but they are not persuasive. The rejection of claims based upon Iwasa (US 2009/0190224) and Ito et al. (US 2015/0259217) is maintained. 
Iwasa (US ‘224) was relied on for disclosing Example 1 [Ex. 1; 0073-0080] comprising 50.50 g of a dispersion of 20 nm indium tin oxide (ITO) particles (10.55 wt%), 3.00 g 3-perflurobutyl-2-hydroxypropyl acrylate, 5.25 g 2,2,3,3,4,4,5,5-octafluorohexane 1,6-diarylate and 0.255 g Irgacure 184 photoinitiator [Ex. 1; 0073-0080].  The solvent was removed {corresponding to ~36 wt% ITO} and the resulting optical material was UV cured to afford an optical element [Ex. 1; 0073-0080] having an Abbe number of 20.97 [Table 1, Ex. 1].  While Iwasa (US ‘224) does not disclose 38 wt% ITO, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  Therefore, at the time of invention a person of ordinary skill in the art would have found it obvious to have employed 38 wt% ITO, as 38 wt% ITO is close enough to 36 wt% ITO.
Ito et al. (US 2015/0259217) was relied on for disclosing ITO (10.5% Sn) nanoparticles containing an oleic acid (C18) ligand [abstract; 0136-0137].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767